Citation Nr: 1125587	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-22 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had more than 20 years of active duty prior to his retirement in February 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the April 2010 statement of the case, the RO noted that it had reviewed the Veteran's electronic Virtual VA records that did not reveal any evidence pertinent to his appeal.  The Board has also reviewed the contents of the Veteran's Virtual VA records file and found that it only contained the March 2009 rating decision and a letter to the Veteran.

Finally, the Board notes that, in an unappealed May 1988 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a shoulder disorder.  That decision is final and may be reopened only on receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

Based on the March 2009 rating decision, it appears that the RO reopened this claim.  Still, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995)


FINDINGS OF FACT

1.  A May 1988 RO decision denied the Veteran's claim for service connection for a shoulder disorder finding no evidence of a chronic post service shoulder disorder related to military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  The decision is final.

2.  The evidence associated with the claims file since the May 1988 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right shoulder disorder, now claimed as status post right shoulder rotator cuff repair with acromioclavicular (ACL) joint arthritis.

3.  The evidence of record preponderates against a finding that a right shoulder disorder had its onset during or was otherwise caused by active service, and ACL joint arthritis was not manifested within one year of separation from active duty.

4.  The evidence of record preponderates against a finding that hearing loss had its onset during or was otherwise caused by active service, and a sensorineural hearing loss was not manifested within one year of separation from active duty.

5.  The evidence of record preponderates against a finding that tinnitus had its onset during or was otherwise caused by active service.


CONCLUSIONS OF LAW

1.  The May 1988 RO decision that denied service connection for a shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the May 1988 RO decision is new and material and the claim for service connection for a right shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A right shoulder disorder was not incurred in or aggravated by the Veteran's active military service, and ACL joint arthritis may not be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active military service, and a sensorineural hearing loss may not be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

5.  Tinnitus was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In July and August 2008 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the July 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims (Court) has provided specific guidance as to adequate notice in cases concerning new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board finds that the appellant has received adequate notice consistent with the Court's holding in Kent in the August 2008 letter.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records were obtained.  The Veteran's VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

In March 2009, the Veteran was afforded VA examinations in conjunction with his claims, the reports of which are of record.  The Board finds that the duty to assist the Veteran has been satisfied in this case.

II. Factual Background and Legal Analysis

A. New and Material Evidence

A May 1988 RO decision denied the Veteran's claim for service connection for shoulder disorder finding that he cancelled a VA examination scheduled in conjunction with his claim and did not request that it be rescheduled and there was no evidence that the Veteran had a post service chronic shoulder disorder due to military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

An application to reopen the appellant's claim was received in July 2008.  The evidence added to the record since the May 1988 RO decision includes private medical records, dated from 1997 to 2008, a March 2009 VA examination report, and the Veteran's written statements in support of his claim.

Amongst the new records are the 1997 to 2008 private medical records that include complaints of right shoulder pain.  June to September 2008 private medical records reflect a diagnosis of a right shoulder rotator cuff tear and indicate that, in July 2008, the Veteran underwent surgical repair of his right shoulder rotator cuff.

A March 2009 VA examination report includes diagnoses of status post right shoulder rotator cuff tear repair not related to active service and bilateral mild acromioclavicular joints arthritis consistent with natural aging.

The evidence added to the record since the May 1988 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on a finding that there was no evidence that the Veteran had a post service chronic residual disability due to service, the private medical reports, dated from 1997 to 2008, reflecting a diagnosis of a right shoulder rotator cuff tear and surgical repair and ACL joint arthritis, relates to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The claim of service connection for a right shoulder disorder is reopened.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the April 2010 statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the Veteran's claim on the merits.  Additionally the Veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
B. Service Connection 

The Board notes that it has thoroughly reviewed the record in conjunction with this case that includes the Veteran's service treatment records, private medical records and VA examination reports, dated from 1997 to 2009, and his written statements in support of his claims.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  If arthritis is manifest to a compensable degree within one year after separation from active service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, or even leg numbness, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

1. Right Shoulder Disorder

The Veteran asserts that he has a right shoulder disorder that began in military service, developed into arthritis, and worsened since his retirement from active service.  He states that he underwent a right rotator cuff tear repair in 2008.  Thus, he maintains that service connection is warranted for his status post right shoulder rotator cuff repair with ACL joint arthritis.

Service treatment records indicate that, when examined for enlistment in December 1965, the Veteran's upper extremities were normal and he was found qualified for active service.

A March 1974 clinical record includes complaints of left shoulder pain diagnosed as muscular pain, but is not referable to a right shoulder disorder.

A February 1977 service examination report is not referable to a right shoulder disorder.

An August 1987 clinical record reflects the Veteran's complaints of mild, constant, bilateral shoulder pain.  He said that the pain started in 1982 and he had it for five years, but it worsened in the last two years.  Objectively, both shoulders looked normal in size and shape with normal skin tone.  On palpation, there was increased crepitation on external and internal rotation more in the right than the left shoulder with increased discomfort noted in the right when rotating.  The sternoclavicular and neoclavicular joints were good.  The assessment was shoulder pain with a need to rule out arthritis.

On a report of medical history completed in December 1987, when the Veteran was examined for retirement, he checked yes to having arthritis.  The examiner noted that the Veteran had a swollen and painful shoulder and hip joints, treated with Motrin, and diagnosed as arthritis, first occurring five years earlier.  On examination at that time, the Veteran's upper extremities were normal.  Results of x-rays of the shoulders and cervical spine taken at that time revealed no significant pathology.

A January 1988 clinical record indicates that the Veteran was recently seen for his retirement physical examination and complained of recurrent intermittent shoulder pain.  It was noted that results of x-rays of his shoulder and neck revealed no significant pathology.  His shoulders were non-tender to palpation.  The assessment included right shoulder/neck pain.

Post service, private medical records, dated from 1997 to 2008, indicate that results of an x-ray of the Veteran's right shoulder taken in August 1997 were negative.  Results of an x-ray of his right shoulder taken in December 2003 revealed normal joint spaces with no definite radiographic findings of arthritis at that time.

A September 2007 private treatment record describes the Veteran's report of right shoulder pain that "initially started one year ago".

A January 2008 private x-ray report of the right shoulder includes an impression of mild degenerative change of the ACL joint.

A June 2008 private magnetic resonance image (MRI) report regarding the Veteran's right shoulder includes his history of decreased strength and constant pain for one year.  

Private orthopedic records, dated from June to September 2008, include a July 2008 history and physical evaluation report.  It was noted that the Veteran had a tear in his right shoulder that he had for six months with intermittent pain since 1997.  In July 2008, the Veteran underwent right shoulder arthroscopic repair of his rotator cuff tendon tear.  The post surgical diagnosis was massive tear of the rotator cuff and anterior hooked acromion with degenerative osteophytes underneath the acromioclavicular joint.

In March 2009, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  The examiner reviewed the Veteran's March 1974, August and December 1987, and January 1988 service treatment records, and post service medical records, described above.  The Veteran gave a history of having episodic bilateral shoulder pain in 1983 or 1984.  During the last two years his right shoulder was more painful and he noted some muscular atrophy in that shoulder.  He went to the gym, but exercising made it worse.  He saw an orthopedic surgeon and results of a MRI revealed a complete tear of the right rotator cuff for which he underwent arthroscopic surgery in July 2008.  Results of x-rays of the right shoulder taken at the time of VA examination revealed bilateral mild ACL joint arthritis and fixation pins in the right humeral head.

Upon clinical examination, diagnoses included status post right shoulder rotator cuff tear repair, not caused by or related to shoulder strain diagnosed while in military service.  Bilateral mild ACL joints arthritis was also diagnosed that was consistent with natural aging and less likely than not caused by or related to bilateral shoulder strain diagnosed while in military service.  The VA examiner explained that the Veteran's service treatment records did not indicate findings consistent with rotator cuff tendon repair, and range of motion in both shoulders was intact.  According to the VA examiner, the Veteran said that he developed rather daily pain in the right shoulder in the last year that was exacerbated by exercising in a gym that possibly resulted in a complete tear of the rotator cuff.

The Veteran has contended that service connection should be granted for status post right shoulder rotator cuff repair and ACL joint arthritis.  However, although the evidence shows that status post right shoulder rotator cuff tear repair and mild ACL joint arthritis have been diagnosed, a clear preponderance of the evidence is against finding that these disabilities are related to service or any incident thereof.

On the other hand, the record reflects that the Veteran's upper extremities were normal on separation from service and the first post-service evidence of record of right shoulder disability is from 2008, approximately 30 years after the Veteran's retirement from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  While the December 1987 service retirement examination report includes the Veteran's report of having arthritis in his shoulder for five years, a more accurate reading of the service clinical records is that he was evaluated for a need to rule out arthritis, and that results of a January 1988 x-ray of the right shoulder showed no significant pathology.  There was no right shoulder pathology revealed in post service x-rays of the Veteran's right shoulder taken in 1997 and 2003, further diminishing the Veteran's contention that he had right shoulder arthritis in service.

More significantly, in fact, in March 2009, a VA examiner opined that the Veteran's status post right shoulder rotator cuff tear repair was not caused by or related to the shoulder strain diagnosed in service and mild bilateral ACL joint arthritis was consistent with natural aging and less likely than not caused by or related to the bilateral shoulder strain diagnosed in service.  The VA examiner explained that the Veteran's service treatment records did not indicate findings consistent with rotator cuff tear, noting that his range of shoulder motion was intact.  According to the VA examiner, the Veteran said that he developed daily pain in the right shoulder in the past year that was exacerbated by exercising in a gym that possibly resulted in a complete tear of his rotator cuff.  In short, no medical opinion or other medical evidence relating the Veteran's right rotator cuff tear and ACL joint arthritis to service or any incident of service, has been presented.

Further, while the Veteran is competent to state that he had right shoulder problems in service, he is not competent to state that he had chronic right shoulder pathology due to service.  The right rotator cuff tear and ACL joint arthritis are not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on x-rays, MRIs, and other diagnostic tools to diagnose a rotator cuff tear and ACL joint arthritis.  To the extent that he is claiming continuity of shoulder symptoms since an alleged in-service event, he is not a reliable historian in this respect.  Although he reported having right shoulder problems at service discharge, he was not entirely accurate in his report as there is nothing in his service treatment records to support his self-reported history of being diagnosed with right shoulder arthritis, and examination of his upper extremities at that time was normal.  When seen for right shoulder pathology after service in September 2007, he related that his symtoms began in 2006, with intermittent pain since 1997, which is long after his service discharge.  The Board does not find that there is credible evidence of continuity of symptomatology present.  

2. Hearing Loss and Tinnitus

The Veteran asserts that he was exposed to acoustic trauma during military service and he believes that this exposure caused him to develop bilateral hearing loss and tinnitus.

Even if there is no record of sensorineural hearing loss in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

In its March 2009 rating decision, the RO noted that the Veteran's service records show that he served as an air traffic control technician in service.  Based on this military occupational specialty, the RO conceded that the Veteran was exposed to acoustic trauma in service.  

Service treatment records reflect that, when examined for enlistment in December 1965, audiogram findings, in pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
-
-5 (0)
LEFT
10 (25)
0 (10)
-10 (0)
- 
5 (10)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

When the Veteran was examined for separation in June 1969, audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
15
5
0
5
5

When the Veteran was examined for enlistment, in November 1971, audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
-
10
LEFT
15
5
0
-
0

When the Veteran was examined during a periodic service examination February 1977, audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
5
0
10
5

When the Veteran was examined during a November 1978 service examination, audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
10
10
0
10
10

When the Veteran was examined during an October 1979 service examination, audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
10
10
5
10
15

When the Veteran was examined during a September 1980 service examination, audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
5
5
5
10
15

When the Veteran was examined during a December 1982 service examination, audiogram findings, in pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
10
0
5
10
5

When the Veteran was examined during a November 1985 service examination, audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
15
LEFT
15
5
5
5
15

When the Veteran was examined for retirement, in December 1987, audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
15
5
5
20
15

While, as noted, 38 C.F.R. § 3.385 does not bar service connection for bilateral hearing loss, it does not compel service connection either, even though the Veteran current meets its criteria.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). However, the current medical record is totally devoid of a competent and probative medical opinion to link any current bilateral hearing loss and tinnitus to active duty.

Post service, private treatment records, dated in September 2008, include results of an audiogram reflecting a bilateral hearing loss.

In March 2009, the Veteran underwent VA audiology examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  It was noted that his enlistment and separation examinations both indicated hearing within normal limits, bilaterally, with no significant threshold shift noted during military service.  Nor was there a complaint of tinnitus in the service treatment records.  It was also noted that the September 2008 private record showed high frequency sensorineural hearing loss consistent with VA regulations in both ears.  The Veteran reported having bilateral hearing loss and tinnitus for "years" and described his exposure to acoustic trauma in service with hearing protection.  He also had a positive history of civilian work in radar for five years when hearing protection was not required.  Recreationally, the Veteran had a history of hunting and wore hearing protection.  The Veteran complained of having constant tinnitus and said that it began gradually, "years ago".  Clinical evaluation showed hearing loss consistent with VA regulations.

Normal to moderate hearing loss was diagnosed, bilaterally.  Tinnitus was noted be as likely as not a symptom associated with the hearing loss.  In the VA audiologist's opinion, the Veteran's current hearing loss and tinnitus were less likely as not caused by or a result of in-service acoustic trauma.  The audiologist explained that she based her opinion on the Veteran's conceded history of noise exposure and his service treatment records that are silent for hearing loss, significant hearing threshold shift, or complaint/diagnosis of tinnitus.

The Veteran has contended that service connection should be granted for bilateral hearing loss and tinnitus.  Although the evidence shows that the Veteran currently has bilateral hearing loss and tinnitus, a clear preponderance of the evidence is against a finding that these disabilities are related to service or any incident thereof. On the other hand, the record reflects that his ears and hearing were normal on separation from service and the first post-service report of hearing loss and tinnitus was in 2008, more than 20 years after the Veteran's retirement from service. 

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. at 356; see also Maxson v. Gober, 230 F.3d at 1333.  The Board finds this passage of years to be evidence against service connection.

Moreover, the only probative medical opinion of record is that of the VA audiologist in March 2009, who concluded that the Veteran's tinnitus and bilateral hearing loss were less likely than not to have been either caused by or otherwise a result of in-service noise exposure.  The VA examiner provided a clear rationale to support that opinion.  In short, no medical opinion or other medical evidence relating the Veteran's bilateral hearing loss and tinnitus to service or any incident of service has been presented.

The Veteran is competent to state that he has had auditory problems since service.  In this case, the Veteran did not initially claim that tinnitus or hearing loss began in service, rather he stated he had his hearing loss for "years"; and he indicated that he had noticed tinnitus that began "years ago".  His claim was that it was due to acoustic trauma in service.  Subsequently he has claimed that his hearing loss is due to service and that he has had tinnitus for "years."  To the extent the Veteran may be suggesting that pertinent disability has been continuously symptomatic since service, this is not consistent with other statements wherein he admits that he does not know of the date of onset and is not reliable evidence.  Audiometric testing in service and at service discharge are within normal limits, which suggests that any recollection of hearing loss since service was not to the extent of being a hearing loss for VA compensation purposes.  His claim of continuity of symptoms is of limited probative value and less probative than the separation examination showing hearing within normal limits and the negative etiology opinion by the March 2009 VA audiologist.  There is no competent evidence of a nexus between current hearing loss and service.  

While the Veteran maintains that he has bilateral hearing loss and tinnitus related to acoustic trauma experienced in military service, and a right shoulder disorder due to active service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And, as noted above, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg, varicose veins, or even tinnitus, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, and a right shoulder disorder, claimed as status post right rotator cuff repair with ACL joint arthritis, and his claims are therefore denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disorder, and the claim is reopened; to this extent the appeal is allowed.

Service connection for a right shoulder disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


